Title: To Thomas Jefferson from George Taylor, Jr., 18 November 1793
From: Taylor, George, Jr.
To: Jefferson, Thomas



Phila. 18. Nov. 1793

G. Taylor Jr. presents his respectful compliments to the Secy. of State. Has the honor to inform him that agreeably to his note of to day he has engaged Mr. Chapman, who cannot conveniently leave the City, That he has examined the letters and reports yet to be recorded, and finds that they will each require one person to be employed at least to the last of December next. That Mr. Bankson has resumed the former and Mr. Blackwell who arrived here on Saturday is engaged at the latter and is now upon the long letter to Mr. Hammond. The documents to which G. T. proposes giving to Mr. Chapman to morrow. The Dr. is now employed copying the letter to Messrs. Short and Carmichael. That a Mr. Jonathan Smith, who can be recommended by Mr. Kean Cashier of the Bank of the US. but at any rate will engage temporarily only having applied for a berth in the Treasury, will in case the Secretary of State should think proper to employ him, go out to morrow. That should the Secy. think it expedient to take Mr. Blackwell off the reports for the present he has not the least objection to go to Germantown. That the office is nearly all cleansed. That the only Credences or powers of Mr. Genet (3 in number) in his possession are herewith sent. None of them seem to give to him those of Consul General. That the date of Fulwar Skipwith’s Commission as Consul at Martinique is the 7. June 1790. That G. T. has not been able to translate any of the documents to day, but will begin on them to night.
Mr. Bankson wishes to have the Secy. of States letters for July last. Please excuse haste as the rider is waiting.
